Opinion by
Oklady, J.,
This case was tried in the court below with that of Elizabeth Clark in her own right. Frank P. Clark, the husband, died after suit was brought and his widow was duly substituted. The trial resulted in a verdict in favor of the administratrix of Frank P. Clark for $250 and for Elizabeth Clark in her own right for $750. Separate appeals were taken to this court and argued together. For the reasons given in Clark v. Philadelphia (No. 1), ante, p. 253, the judgment in this case is affirmed.